DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on January 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN. 10007888 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 14, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siris et al. (hereinafter "Siris") (USPAP. 2010161170).  
Regarding claim 1 and similar claim 8, Siris discloses one or more non-transitory computer-readable storage media storing computer-readable instructions thereon that, when executed by a processor, perform a method comprising: 
 	receiving location data indicative of a location of tangible surfaces within a receptacle, wherein the location of the tangible surfaces is detected using a sensor (Pars. 29-38: dimensional 
 	and generating mapping data indicative of the location of the tangible surfaces within the receptacle based on the location data (Pars. 42-46: package data such as dimensional data such as dimensional data of each package, such as volume, weight, length, width are used to determine total volume of the packages in the trailer to determine the total volume occupied by the packages in the trailer and to determine the utilization of each trailer in delivery network…and optimize delivery network including assigning larger or smaller trailers. Hence this meets the claimed limitation "generating mapping data indicative of the location of the tangible surfaces within the receptacle based on the location data." Please note that the dimensional data as disclosed by Siris, in the Examiner's position, is the claimed limitation "mapping data" in light of the instant Application, PGPUB Specification at Par. 64 which discloses that the mapping information/data may indicate the size of each of two dimensional surfaces, e.g. the length and width of the surfaces). 
	Regarding claim 2, Siris discloses determining an amount of occupied volume within the receptacle based on the mapping data; determining the amount of occupied volume relative to data indicative of the total volume of the receptacle; and determining a utilization rate of the receptacle based on the amount of occupied volume and the total volume of the receptacle (Pars. 
	Regarding claim 3, Siris discloses determining a total amount of unoccupied volume within the receptacle based on the mapping data; determining the total amount of unoccupied volume relative to data indicative of the total volume of the receptacle; and determining a utilization rate of the receptacle based on the amount of unoccupied volume and the total volume of the receptacle ((Pars. 34 and 37: the trailer utilization module is configured to receive and aggregate data from multiple different sources at multiple different times throughout a package delivery cycle and to utilize the package data to determine the utilization for at least one trailer operating within the delivery network. Par. 42 discloses trailer utilization server or module may calculate the total volume of the packages assigned to the trailer to determine the total volume occupied by the packages in the trailer. The trailer utilization server or module may then divide the total volume occupied by the packages in the trailer by the total volume of the trailer, which, as discussed above, may be obtained from the trailer data stored in the trailer database 500. The resulting percentage may be the utilization for the individual trailer. Siris further discloses at Par. 45 that if trailer utilization can be determined before the scheduled route of the trailer has begun, 
	Regarding claim 6, Siris discloses wherein the sensor is a Light Detection and Range Sensor (Siris: Dimensional scanner may utilize optics, sensors, lasers, transducers, mirrors, and/or prisms, among other components, to determine the height, length, and weight of a package at Par. 30). 
	Regarding claim 7, Siris discloses wherein the sensor is a plurality of sensors (Par. 30) and wherein generating mapping data comprises logically overlaying the location data received from each of the plurality of sensors (Pars. 29-38: dimensional data of each package, such as volume, weight, length, width, is scanned by a dimensional scanner that utilizes optics, sensors, lasers, transducer (see dimensional scanner at Par. 30). These information when packages are loaded onto a trailer (i.e. claimed limitation "receptacles") is utilized by the trailer utilization module 560 which may be configured to receive and aggregate data from multiple different sources at multiple different times throughout a package delivery cycle and to utilize the data to determine the utilization for at least one trailer operating within the delivery network).
	Regarding claim 14, Siris discloses receiving asset data from the sensor, wherein the sensor is a plurality of sensors collectively configured to measure physical dimensions of the asset (Siris: Pars. 29-38: dimensional data of each package, such as volume, weight, length, width, is scanned by a dimensional scanner that utilizes optics, sensors, lasers, transducer (see dimensional scanner at Par. 30). These information when packages are loaded onto a trailer (i.e. .


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 9-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siris and LAKSHMINARAYANAN et al. (hereinafter "LAKSHMINARAYANAN")(USPAP. 20150130592).
	Regarding claim 4, Siris discloses everything as applied above. In addition, Siris discloses determining the total amount of unoccupied volume meets or exceeds a predetermined threshold (Siris discloses at Par. 42 that once the volume of each package transported by the trailer has been determined, the trailer utilization server or module may determine the utilization of the trailer (Block 730). In particular, the trailer utilization server or module may calculate the total volume of the packages assigned to the trailer to determine the total volume occupied by the packages in the trailer. The trailer utilization server or module may then divide the total volume occupied by the packages in the trailer by the total volume of the trailer, which, as discussed above, may be obtained from the trailer data stored in the trailer database 500. The resulting 
However, Siris does not explicitly disclose generating an alert when a determination that the amount of unoccupied space meets or exceeds the predetermined threshold.
LAKSHMINARAYANAN teaches a package-loading system which includes an alarm indication that could alert user for example if there is a misplacement of the package, and may include instructions to the user for repositioning the loaded package to the determined target position (Abstract. Par. 40, Figs. 2 and 3). Further LAKSHMINARAYANAN teaches at Par. 38 that the package-loading system detects whether the loader has in fact successfully loaded the current package at the target position that the system had visually indicated to the loader. For example, the package-loading system might obtain, both before and after the current package is loaded, depth information of packages in the cargo container.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Siris' invention using LAKSHMINARAYANAN's invention to arrive at the claimed invention as specified in claim 4 to increase the utilization of the available space in the container (Par. 12).
	Regarding claim 5, Siris discloses everything as applied above. However, Siris does not explicitly disclose that the unoccupied volume exists between the locations of the detected tangible surfaces within the receptacle. 

Therefore, it would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Siris' invention using LAKSHMINARAYANAN's invention to arrive at the claimed invention as specified in claim 5 to increase the utilization of the available space in the container (Par. 12).
	Regarding claim 9, Siris discloses everything as applied above. In adition, Siris discloses receiving asset data comprising data indicative of physical dimensions of an assets (Pars. 29-38: dimensional data of each package, such as volume, weight, length, width, is scanned by a dimensional scanner that utilizes optics, sensors, lasers, transducer (see dimensional scanner at Par. 30). These information when packages are loaded onto a trailer (i.e. claimed limitation "receptacles", ) is utilized by the trailer utilization module 560 which may be configured to receive and aggregate data from multiple different sources at multiple different times throughout a package delivery cycle and to utilize the data to determine the utilization for at least one trailer operating within the delivery network. For claimed limitation "asset identifier", please see Par. 29 for scan data which includes tracking number associated with the package or unique identifier code). 
However, Siris does not explicitly disclose "identifying a sort location within the receptacle for placing the asset based on the asset data relative to the mapping data".
LAKSHMINARAYANAN, teaches " identifying a sort location within the receptacle for placing the asset based on the asset data relative to the mapping data" (LAKSHMINARAYANAN, at Par. 13 teaches that FIGS. 2 and 3 illustrate an example operation of an example package-loading system, in accordance with some embodiments. In the 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Siris' invention using LAKSHMINARAYANAN's invention to arrive at the claimed invention as specified in claim 9 to provide for the loader a visual indication of the determine target position which provide guidance Providing guidance to a loader when positioning packages in the cargo container would tend to result in less open space being left between and among adjacent packages, and would thus tend to increase the utilization of the available space in the container (Pars. 12 and 13).
Regarding claim 10, Siris discloses everything as applied above. However, Siris does not explicitly disclose activating an indicator to indicate the sort location by directing a light source onto an unoccupied volume within the receptacle corresponding to the sort location. 
LAKSHMINARAYANAN, teaches "activating an indicator (projector 304) to indicate the location (visual indication 306 in Fig. 3) of an asset (Package 204 Figs. 2 and 3) within the receptacle (cargo container 302) based on a request to locate the asset corresponding to the asset 
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Siris' invention using LAKSHMINARAYANAN's invention to arrive at the claimed invention as specified in claim 10 to provide for the loader a visual indication of the determine target position which provide guidance Providing guidance to a loader when positioning packages in the cargo container would tend to result in less open space being left between and among adjacent packages, and would thus tend to increase the utilization of the available space in the container (Pars. 12 and 13).
	Regarding claim 11, Siris and LAKSHMINARAYANAN disclose everything as applied above. In addition, LAKSHMINARAYANAN teaches activating an indicator to indicate the sort location via virtual reality, wherein the indicator provides a graphical indication of one or more sort locations over a field of view of a user to indicate an unoccupied volume within the 
	Regarding claim 12, Siris and Lakshminarayanan disclose everything as applied above. IN addition, Siris discloses "receiving updated location data indicative of the location of the tangible surfaces within the receptacle from the sensor after an asset has been placed within the receptacle" (Siris: Pars. 37-42).

	Regarding claim 15, Siris and Lakshminarayanan disclose everything as applied above. In addition, Lakshminarayanan teaches "measuring dimensions of open volumes within the receptacle; and identifying one or more available sort locations corresponding to the open volumes within the receptacle for placing an asset based on the mapping data" (Figs. 1-3; Pars. 31-41). 
 	Regarding claim 16, Siris discloses one or more non-transitory computer-readable storage media storing computer-readable instructions thereon that, when executed by a processor, perform a method comprising: 
 	detecting a location of tangible surfaces within a receptacle using one or more sensors; detecting a location of an asset identifier disposed on one or more of the tangible surfaces within the receptacle (Pars. 29-38: dimensional data of each package, such as volume, weight, length, width, is scanned by a dimensional scanner that utilizes optics, sensors, lasers, transducer (see dimensional scanner at Par. 30). These information when packages are loaded onto a trailer (i.e. claimed limitation "receptacles", ) is utilized by the trailer utilization module 560 which may be configured to receive and aggregate data from multiple different sources at multiple different times throughout a package delivery cycle and to utilize the data to determine the utilization for at least one trailer operating within the delivery network. For claimed limitation "asset 

generating mapping data indicative of the location of the tangible surfaces and indicative of the location of the asset identifier (Pars. 42-46: package data such as dimensional data such as dimensional data of each package, such as volume, weight, length, width are used to determine total volume of the packages in the trailer to determine the total volume occupied by the packages in the trailer and to determine the utilization of each trailer in delivery network…and optimize delivery network including assigning larger or smaller trailers. Hence this meets the claimed limitation "generating mapping data indicative of the location of the tangible surfaces within the receptacle based on the location data." Please note that the dimensional data as disclosed by Siris, in the Examiner's position, is the claimed limitation "mapping data" in light of the instant Application, PGPUB Specification at Par. 64 which discloses that the mapping information/data may indicate the size of each of two dimensional surfaces, e.g. the length and width of the surfaces. Further, Par. 29 discloses that a scanner may scan the package for a unique identifier code which meets the claimed "asset identifier"); 
associating the asset identifier with one or more of the tangible surfaces based on the location of the tangible surfaces relative to the location of the asset identifier (Pars. 37-39, 44, and 45: "Scan data" which includes the package identification which is utilized to determine the trailer utilization in the delivery network. For example, if two trailers, for example, are scheduled to travel from the same origin to the same destination, and the utilization of each the trailers is such that the packages in both trailers could be adequately combined into one of the two trailers, then 
However, Siris does not explicitly disclose "activating an indicator to indicate the location of an asset within the receptacle based on a request to locate the asset corresponding to the asset identifier". 
LAKSHMINARAYANAN, teaches "activating an indicator (projector 304) to indicate the location (visual indication 306 in Fig. 3) of an asset (Package 204 Figs. 2 and 3) within the receptacle (cargo container 302) based on a request to locate the asset corresponding to the asset identifier" (LAKSHMINARAYANAN, at Par. 13 teaches that FIGS. 2 and 3 illustrate an example operation of an example package-loading system, in accordance with some embodiments. In the embodiment that is illustrated in FIGS. 2 and 3, a package-loading system uses a radio-frequency identification (RFID) scanner 202 to obtain an encoded identifier from an RFID tag 206 affixed to a package 204 to be positioned by a loader in a cargo container 302. The system queries a server using the obtained identifier and receives from the server a set of characteristics of package 204. The characteristics might include package weight, dimensions, and/or any other one or more package characteristics deemed suitable by one of skill in the art for a given context. Using the received set of characteristics of package 204, the system determines a target position in the cargo container for placement by the loader of package 206. As illustrated in FIG. 3, in the depicted embodiment, the package-loading system uses a projector 304 to provide for the loader a visual indication 306 of the determined target position).
It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to modify Siris' invention using LAKSHMINARAYANAN's invention to arrive at the claimed invention as specified in claim 16 to provide for the loader a visual 
Regarding claim 17, Siris and Lakshminarayanan disclose everything as applied above (claim 16). In addition, Siris discloses wherein the asset identifier comprises a bar code printed on the surface of an asset (Siris: Par. 29).
Regarding claim 18, Siris and Lakshminarayanan disclose everything as applied above (Claim 16). In addition, Siris discloses detecting the location of the tangible surfaces within the receptacle via a first set of sensors (Pars. 29-38: dimensional data of each package, such as volume, weight, length, width, is scanned by a dimensional scanner that utilizes optics, sensors, lasers, transducer (see dimensional scanner at Par. 30). These information when packages are loaded onto a trailer (i.e. claimed limitation "receptacles") is utilized by the trailer utilization module 560 which may be configured to receive and aggregate data from multiple different sources at multiple different times throughout a package delivery cycle and to utilize the data to determine the utilization for at least one trailer operating within the delivery network); 
detecting the location of the asset identifier disposed on one or more of the detected tangible surfaces within the receptacle via a second set of sensors, wherein associating the asset identifiers with one or more of the tangible surfaces further comprises logically overlaying data received from the first set of sensors representing the location of the tangible surfaces and data received from the second set of sensors representing the location of the asset identifier (Pars. 29-38: dimensional data of each package, such as volume, weight, length, width, is scanned by a dimensional scanner that utilizes optics, sensors, lasers, transducer (see dimensional scanner at 
Siris does not explicitly discloses "a first set of sensors" and "a second set of sensors". However, Siris disloses at Par. 30 that the dimensional scanner may utilize optics, sensors, lasers, transducers, mirrors, and/or prisms, among other components, to determine the height, length, and weight of a package. And Siris discloses that dimensional scanner can be used to scan package idenfication code. Therefore, It would have been obvious to one of ordinary skilled in the art at the time of the filling of the Application to use Siris sensors as a first set and second set of sensors to measure different kinds of data because it would provide a reasonable expectation of success and it would be obvious to try and yield a predicted result such as to provide flexibility of data measurement, and to provide faster and more efficient data measurement by using two set of sensors instead of one set of sensors (Please see MPEP 2143 (I)(D)(E) and (G). 
Regarding claim 19, Siris and Lakshminarayanan discloses everything as applied above (Claim 16). In addition, Siris discloses wherein the request to locate the asset is received from a mobile device (Siris: Pars. 34-37).
Regarding claim 20, Siris and Lakshminarayanan discloses everything as applied above (Claim 16). In addition, Lakshminarayanan discloses activating an indicator further comprises 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	May 7, 2021